Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/859,828 filed on
April 27, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on December 16, 2021 under 37 CFR 1.111 in response to a non-final rejection dated September 22, 2021. Claims 1-2, 7, 9, 16-21 and 32-36 are pending and claims 3-6, 8, 10-15 and 22-31 are withdrawn based on telephonic restriction interview on September 17, 2021.

Allowable Subject Matter
	Claims 1-36 are allowed subject to Examiner’s Amendment that appears below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Terrence Edwards on February 8, 2022.

IN THE CALIMS:
	Replace claim 1, in its entirety, with the following:

A system comprising: 
	an emitter for emitting pulses of electromagnetic radiation; 
	an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; 
	a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and 
	a controller in electronic communication with the emitter and the image sensor;
	wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern; 
	wherein the pixel array of the image sensor senses electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern;
	wherein a laser mapping exposure frame is generated from data resulting from the emitter pulsing the laser mapping pattern; and
	wherein the system provides the laser mapping exposure frame to a corresponding system.  






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claim 1:
“wherein the pixel array of the image sensor senses electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern;
	“wherein a laser mapping exposure frame is generated from data resulting from the emitter pulsing the laser mapping pattern; and
	“wherein the system provides the laser mapping exposure frame to a corresponding system.”
Furthermore, dependent claims 3-6, 8, 10-15 and 22-31 that were previously withdrawn as a result of restriction requirement are subject to the rejoinder and are, therefore, allowed.  See MPEP 821.04.
Furthermore, as a result of amendment to claim 1, authorized by applicant’s legal counsel, independent claim 1 in copending applications 16/663,259 and 16/673,824 have different scope when compare to independent claim 1 of the instant application. Therefore, the double patenting rejection is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485